Citation Nr: 9935837	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  97-00 803	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease for the period from October 1, 
1987 to April 9, 1992, evaluated as 10 percent disabling.

2.  Entitlement to an effective date prior to January 6, 1994 
for the assignment of a 100 percent evaluation for chronic 
obstructive pulmonary disease.

REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The issues on appeal were denied by the Board of Veterans' 
Appeals (Board) in a decision in April 1998. The veteran 
appealed his case to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (the Court). On August 6, 
1999, the Court remanded the case to the Board for another 
decision, taking into consideration matters raised in its 
order. 


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1955 to October 1958 and from November 1961 to 
September 1987.

2.	On November 16, 1999 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, St. 
Paul, that the veteran died on October [redacted] 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.




		
WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 


